Name: Commission Regulation (EC) No 1546/1999 of 14 July 1999 fixing, for the 1998/1999 marketing year, the specific exchange rate applicable to the minimum sugarbeet prices and the production levy and additional levy in the sugar sector
 Type: Regulation
 Subject Matter: prices;  plant product;  monetary economics;  EU finance;  marketing
 Date Published: nan

 EN Official Journal of the European Communities15. 7. 1999 L 180/33 COMMISSION REGULATION (EC) No 1546/1999 of 14 July 1999 fixing, for the 1998/1999 marketing year, the specific exchange rate applicable to the minimum sugarbeet prices and the production levy and additional levy in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (1), as last amended by Regulation (EC) No 624/1999 (2), and in particular Article 1(3) thereof, (1) Whereas Article 1(1) of Regulation (EEC) No 1713/93 specifies that the minimum sugarbeet prices referred to in Article 5 of Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the market in the sugar sector (3), as last amended by Regu- lation (EC) No 1148/98 (4), and the production levy and additional levy referred to, respectively, in Articles 28 and 28a respectively of that Regulation are to be converted into national currency using a specific exchange rate equal to the average, calculated pro rata temporis, of the exchange rates applicable during the marketing year in question; whereas that specific exchange rate must be fixed during the month following the end of the marketing year in question; (2) Whereas, from 1 January 1999, the system of specific agricultural conversion rates has been amended by Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (5); whereas, as a result, the specific exchange rate to be set for the 1998/1999 marketing year, for the period 1 January 1999 to 30 June 1999 for the non- participating Member States, should be the exchange rate; (3) Whereas the application of these provisions results in the setting, for the 1998/1999 marketing year, of the specific exchange rate for the minimum sugarbeet prices as well as the production levy and, where appropriate, additional levy in the various national currencies, as set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specific exchange rate to be used for conversion of the minimum sugarbeet prices referred to in Article 5 of Regula- tion (EEC) No 1785/81 and the production levy and, where appropriate, the additional levy referred to, respectively, in Articles 28 and 28a respectively of that Regulation, into each of the national currencies, shall be fixed, for the 1998/1999 marketing year, as set out in the Annex. Article 2 This Regulation shall enter into force on 15 July 1999. It shall apply from 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 159, 1.7.1993, p. 94. (2) OJ L 78, 24.3.1999, p. 9. (3) OJ L 177, 1.7.1981, p. 4. (4) OJ L 159, 3.6.1998, p. 38. (5) OJ L 349, 24.12.1998, p. 1. EN Official Journal of the European Communities 15. 7. 1999L 180/34 ANNEX to the Commission Regulation of 14 July 1999 fixing, for the 1998/1999 marketing year, the specific exchange rate applicable to the minimum sugarbeet prices and the production levies and the additional levy in the sugar sector Specific exchange EUR 1 = 7,49890 Danish kroner 331,775 Greek drachmas 9,01920 Swedish kroner 0,679983 Pound sterling